 



EXHIBIT 10.68
KEY TERMS OF COMPENSATION ARRANGEMENT

      NAME:   Kip M. Garcia       TITLE:   President       BASE SALARY:  
$385,000       BONUS PLAN:   Target payout at 65% of base salary.
Effective January 17, 2006, target payout at
85% of base salary.       HEALTH BENEFITS:   Medical, dental and vision
insurance.       401K:   4% match, eligible after 6 months.       MANAGEMENT
CHANGE OF CONTROL
PLAN:   If involuntary termination, but not for
death, disability or cause, at any time
within 18 months following the change of
control, eligible to receive a payment equal
to three times annual salary and a
pro-rated bonus, in a single lump sum
payment, less applicable taxes, and benefits
coverage for 18 months.       MANAGEMENT SEVERANCE PLAN:   Eligible to receive a
severance payment equal
to 50% of gross base salary if
involuntarily terminated other than for
death, disability or cause, to be paid in
equal monthly installments over the 12-month
period.

 